Citation Nr: 0700382	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for an anxiety 
reaction, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel





INTRODUCTION

The veteran had active service from March 1968 until March 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

During the pendency of the appeal, the RO granted an 
increased evaluation of 30 percent for an anxiety reaction in 
a May 2005 rating decision.  Applicable law mandates that 
when a veteran seeks an increased rating, it will generally 
be presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See A.B. v. Brown, 6 Vet. App. 35 
(1993).  As such, the veteran's claim for an increased 
evaluation for an anxiety reaction remains in appeal status.

The Board first considered this appeal in April 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

In the current action, the Board grants an increased 
evaluation of 50 percent for anxiety reaction.  Because of 
this action, and because other evidence suggests that the 
veteran may be unemployable because of the -service-connected 
disorders, a claim of a total disability rating based on 
individual unemployability is raised, and is therefore 
REFERRED to the RO/AMC for appropriate action. See Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Holding 
that once a veteran submits evidence of a medical disability 
and submits a claim for an increased disability rating with 
evidence of unemployability, VA must consider a claim for a 
total rating based on individual unemployability.).  

A review of the record also discloses the veteran applied for 
service connection for a lesion on the left shoulder.  The RO 
has not adjudicated this claim and as such this issue is 
REFERRED to the RO for appropriate action.


FINDING OF FACT

The veteran's anxiety reaction is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation of 50 percent for 
anxiety reaction have been approximated.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9400 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in October 2002 
and May 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claim.  Additionally, the May 2006 letter informed the 
veteran of how the RO assigns effective dates if a claim for 
an increased rating evaluation is granted and complies with 
the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, VA medical records and private medical 
records are associated with the claims file.  Additionally, 
the veteran was afforded a VA examination.  The veteran and 
his representative have not made the Board aware of any 
additional evidence which needs to be obtained.  In fact, in 
May 2005, the veteran advised the RO he had no additional 
evidence to submit.  As such, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

The Merits of the Claims

The RO granted service connection for an anxiety reaction in 
a December 1971 rating decision.  At that time a 
noncompensable evaluation was assigned under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400.  Subsequently, the RO 
increased the rating evaluation to 10 percent in a December 
2002 rating decision and granted a 30 percent disability 
rating evaluation in a May 2005 rating decision.  The veteran 
argues that the 30 percent rating does not accurately reflect 
the severity of his disability.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

As noted, the veteran's anxiety disorder was evaluated under 
Diagnostic Code 9400.  Regulations pertaining to the criteria 
for evaluating psychiatric disorders, including anxiety, 
provide for a 30 percent disability rating when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130.  A 50 percent rating is for assignment when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation will be assigned where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and the inability to establish 
and maintain effective relationships.  Id.  

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  A 
score of 61 to 70 indicates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

The evidence of record includes VA outpatient treatment 
records, private treatment records and records from the 
Social Security Administration.  When the evidence of record 
is reviewed in light of the schedular criteria set forth 
above, the Board finds that the evidence is at an approximate 
balance for a higher evaluation of 50 percent.  

A private psychiatric medical report dated in August 2002 
reflected complaints of depression, insomnia, irritability, 
bad temper, nervousness, crying spells, isolation, 
forgetfulness, anhedonia, auditory hallucinations and 
suicidal ideas. Mental status was described as depressed with 
psychomotor retardation, poor self esteem, shortened 
attention span, poor concentration, poor memory test results 
and suicidal ideas.  The veteran was described as isolated 
and irritable with a bad temper.  The veteran denied 
participation in group activities and indicated he isolated 
himself in his room.  The veteran was simply dressed.  Flow 
of thought revealed psychomotor retardation, episodes of 
mutism and frequent blocks.  The veteran's content of thought 
disclosed poor self esteem, obsession with his physical 
condition and suicidal fantasies.  The veteran's affect was 
depressed.  

Memory tests disclosed the veteran was able to recall 2 of 5 
digits and 2 of 5 words.  He was unable to recall any words 
after five minutes, describe how he got to the office or 
relate what he ate for breakfast.  Remote memory was reported 
as fair.  The examiner indicated the memory problems began in 
March 2001.  The veteran had shortened attention span and was 
easily distracted and unable to focus.  He had poor 
concentration.  The veteran's judgment was described as 
having high impulsivity but poor understanding and response.  
His insight was superficial.  The veteran spent the day in 
his room, did not perform household tasks, did not drive or 
use public transportation.  There was a marked restriction of 
his social sphere.  The examiner noted the veteran was unable 
to make decisions, maintain proper attendance, complete tasks 
or interact with supervisors.  The examiner related the 
veteran was unable to complete abnormal workday as he was 
unable to focus attention or persist at simple tasks.  No 
panic attacks were noted.  The diagnosis was major depressive 
disorder.   

The veteran underwent a VA examination in November 2002 to 
assess the severity of his anxiety reaction.  During this 
examination, the veteran reported he felt sad, depressed with 
irritability and loss of interest for daily activities.  He 
also related a loss of energy, insomnia, a loss of appetite, 
inability to feel pleasure, loss of interest in sex, 
inability to concentrate, anxiety, restlessness and increased 
tension.  The veteran reported feeling excessively anxious 
and worried.  

Mental status examination revealed the veteran was 
appropriately dressed and was spontaneous and able to 
establish eye contact.  He was alert, aware of the interview 
situation and in contact with reality.  There was no evidence 
of psychomotor agitation.  There were no tics, tremors or 
abnormal involuntary movement. Thought process was coherent 
and logical without looseness of association or disorganized 
speech.  There was no evidence of delusion or hallucination.  
He denied phobias, obsessions and suicidal ideas.  The 
veteran's mood was described as depressed and anxious.  
Affect was constricted and appropriate.  Memory for recent, 
remote and immediate events was intact.  The veteran's 
capacity for abstraction was normal and his judgment and 
insight were good.  The diagnosis was generalized anxiety 
disorder and major depressive disorder with a GAF of 50.  An 
addendum to the examination in December 2002 reflected the 
veteran had a single episode of major depression following 
the loss of his job due to heart disease.  The diagnosis was 
changed to reflect generalized anxiety disorder with 
depressive features and major depressive disorder, single 
episode, resolved.  The GAF for the generalized anxiety was 
50 and the GAF for depressive disorder was 0.

A March 2004 private psychiatrist report reflected complaints 
of frequent, daily depressive episodes, crying spells, 
insomnia, anxiety, despair, irritability, bad temper, 
anhedonia and isolation.  The veteran complained of poor 
judgment with suicidal ideas.  The veteran reported spending 
most of his day isolated in his room.  He denied performing 
household tasks and indicated he was unable to use public 
transportation.  The veteran's social sphere was described as 
markedly limited.  He was isolated and irritable with bad 
temper.  He explained he did not visit friends, neighbors or 
family members and became irritable and nervous in groups.  
He avoided public places.  

Mental status examination revealed difficulty relating to the 
therapist and a guarded presentation.  He was alert and 
cooperative.  His mood was depressed.  Speech was described 
as soft, low and monotonous.  Affect was appropriate.  The 
veteran cried during the interview.  Thought process was slow 
with frequent blocks and episodes of mutism.  There was 
marked psychomotor retardation.  The veteran expressed 
feelings of worthlessness and hopelessness.  There were no 
delusions or idea of reference.  The veteran reported 
suicidal ideas but denied hallucinations.  Immediate memory 
and recent memory were impaired.  There was no impairment in 
remote memory.  General knowledge was described as fair and 
judgment was poor.  The diagnosis was generalized anxiety 
disorder and major depressive disorder.  The GAF of 50 was 
assigned.  The psychiatrist reported the veteran had a severe 
and chronic form of anxiety disorder and major depression 
that affected all areas of his life.  The prognosis was 
described as poor.  The psychiatrist stated the veteran was 
incapable of working as his functional capacity was poor due 
to emotional symptoms.  Furthermore, his attention span was 
very short, concentration was poor and there was impaired 
immediate and recent memory.  The psychiatrist related the 
veteran would be unable to tolerate the stress of work due to 
labile affect.  

The veteran underwent a second VA examination in April 2004.  
The examiner reviewed the veteran's VA progress notes and 
performed a thorough clinical examination.  During this 
examination, the veteran reported treatment with a private 
psychiatrist.  He denied hospitalization or suicide attempts.  
The veteran indicated he treated with medication.  He 
reported working for 25 years with a private company and 
indicated he stopped working in December 2000 after a heart 
attack.  The veteran indicated he had been married for 30 
years and continued to live with his wife.  The veteran 
complained of feeling sad, depressed, irritable, and related 
a loss of interest in daily living activities and a loss of 
energy.  He reported insomnia, an inability to feel pleasure, 
inability to concentrate, anxiety, restlessness, tension and 
indicated he was excessively anxious and worried.

Mental status examination revealed the veteran was 
appropriately dressed.  He was spontaneous, established eye 
contact and was alert and in contact with reality.  There was 
no evidence of psychomotor retardation or agitation.  There 
were no tics, tremors, or abnormal involuntary movement.  
Thought process was described as coherent and logical without 
looseness of association or disorganized speech.  He denied 
delusions, hallucinations, phobias, obsessions, panic attacks 
and suicidal ideas.  The mood was depressed, anxious and 
irritable.  Affect was constricted and appropriate.  Memory 
for recent, remote and immediate events was intact.  Judgment 
was described as good and insight was fair.  The examiner 
noted the signs and symptoms seriously interfered with the 
veteran's employment and social functioning.  The diagnosis 
was generalized anxiety disorder, major depressive disorder.  
The GAF score was 50.  

The veteran was evaluated by a private psychiatrist in 
December 2004.  The veteran complained of episodes of 
anxiety, nervousness and panic in open spaces.   He noted he 
had not returned to work since he was laid off in 2001.  The 
veteran's emotional condition was characterized by episodes 
of anxiety, depression, crying, bad memory, loss of 
concentration, irritability, bad mood, and despair. There 
were panic attacks which occurred several times a week and 
lasted up to an half an hour.  The veteran also reported 
suicidal thoughts and marked difficulty sleeping.  

The psychiatrist explained the veteran was initially seen in 
March 2000 when his mental state reflected deep anguish with 
intermittent concentration.  At that the time veteran was not 
spontaneous and thoughts were focused on ideas of personal 
worthlessness, obsessive ruminations with his physical and 
emotional condition and suicide.  The veteran complained of 
anxiety, panic, depression, crying, irritability, bad mood, 
ailments, DOLAMAS, bad memory, loss of concentration, and 
episodes of thought and confusion.  He denied a history of 
drug or alcohol abuse and denied hospitalization for his 
emotional condition.  His sleep was described as troubled.  
He also reported decreased appetite.  

The veteran explained he lived with his wife and during the 
day went from his bed to his chair.  He did not perform 
household chores or help his family.  He was unable to go 
outside due to fear.  He did not drive or use public 
transportation.  He did not watch television, listen to the 
radio or read.  Interpersonal relationships were described as 
affected by the veteran's aloofness, irritability and bad 
mood.  His relationship with neighbors was superficial and 
distant.  He retained an intimate, trustful relationship with 
his parents.  He spoke to everyone, but mainly through his 
family.  He stayed to himself and did not visit anyone.  When 
visitors were present he was aloof and superficial and 
isolates himself.  

The veteran was dressed in a clean, adequate manner.  He had 
no difficulty with locomotion.  Hands were restless and 
trembling, but there were no other abnormal movements.  He 
attended the interviews with irregular pattern and his 
attention span was short and concentration intermittent.  
Psychomotor activity was retarded.  The veteran's speech had 
a low tone and regular rhythm.  Mood was of marked distress 
and affect was appropriate.  The veteran's thought process 
had a regular flow without blocks, flight of ideas or 
looseness of association.  Responses were logical and 
coherent.  He was not spontaneous.  The veteran expressed 
thoughts of personal worthlessness and there was evidence of 
active deliriums.  He admitted to suicidal thoughts.  There 
were obsessive ruminations in reference to his physical and 
emotional condition.  There were no episodes of 
hallucination.  Short term memory was affected, as 
illustrated by his inability to repeat any of the five digits 
and only one of the five words.  Remote memory was affected 
with multiple gaps in recounting his history.  General 
knowledge was poor.  The veteran's thinking was concrete but 
he did not know the meaning of popular phrases.  The 
psychiatrist noted the intellect gave the impression that it 
had been affected by his condition.  He appeared up to date 
on daily events and was able to anticipate consequences.  The 
diagnosis was major depression disorder of severe intensity 
and panic disorder with agoraphobia.  The GAF score was 41.  

Most recently, in March 2005, the veteran was granted 
benefits from the Social Security Administration for major 
depressive disorder and panic with agoraphobia.  The veteran 
was found to have no exertional limitation, but the severity 
of his mental condition was found to prevent him from 
understanding, remembering and carrying out simple, routine 
and repetitive instructions in a sustained manner.  The 
veteran was found to be unable to respond adequately to 
supervision, co-workers, or tolerate the usual work situation 
or deal with changes in a routine work setting.  

These findings relied in part upon September 2002 mental 
status and mental functioning capacity examinations that were 
performed in connection with the veteran's claim for Social 
Security Administration benefits.  The examiner noted the 
veteran had moderate limitation in activities of daily 
living, maintaining social functioning, and maintaining 
concentration, persistence or pace.  There were no episodes 
of decompensation.  The veteran was described as markedly 
limited in understanding and remembering detailed 
instructions and carrying out detailed instructions.  He was 
rated as moderately limited in maintaining attention and 
concentration for extended periods, performing activities 
within a schedule, maintaining regular attendance and being 
punctual within customary tolerances, sustaining an ordinary 
routine without special supervision, completing a normal work 
day and work week without interruptions from psychologically 
based symptoms, performing at a consistent pace without an 
unreasonable number and length of rest periods and 
interacting appropriately with the general public.  

In light of the above rating criteria, the evidence is at an 
approximate balance.  While the evidence indicates that the 
veteran continued to retain social relationships, such as his 
marriage and close relationship with his parents, it also 
illustrates the veteran stayed isolated and had superficial, 
aloof relationships with others.  The evidence also reflected 
the veteran avoided group activities and public places and 
was unable to drive or use public transportation.  Although 
the evidence indicated periods when the veteran retained 
judgment and memory, there is also evidence illustrating the 
veteran had gaps in long term memory and complete lapses in 
short term and immediate memory.  While the record clearly 
indicated the veteran stopped working due to his heart 
condition, private psychiatrists indicated that the veteran's 
emotional condition, including his inability to retain 
concentration, follow orders and relate to supervisors, 
rendered him unable to work.  

Additionally, the veteran's GAF scores reflect a level of 
functioning higher than that contemplated by a 30 percent 
evaluation.  The score of 41 recorded during the December 
2004 private record and scores of 50 recorded during the 
November 2002 VA examination, the April 2004 VA examination 
an the March 2004 private record denote serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).

Although there is evidence of some symptoms, such as suicidal 
ideation, which would warrant a 70 percent evaluation, the 
record as a whole demonstrates the veteran's disability is 
more akin to the kind of symptoms contemplated by the 
criteria for the 50 percent rating.  Specifically, the 
veteran has not demonstrated symptoms such as illogical, 
obscure, or irrelevant speech, near continuous panic, spatial 
disorientation or neglect of personal appearance and hygiene 
which are contemplated by the 70 percent rating.  
Additionally, the evidence of the veteran's marriage and good 
relationship with family indicates the veteran is able to 
establish and maintain effective relationships.  As such, the 
evidence is at an approximate balance for a 50 percent 
rating, but no higher, for anxiety reaction.  Under the law, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall 
prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).  


ORDER

An increased evaluation of 50 percent, but no higher, for the 
veteran's service connected anxiety reaction is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


